Clifford F. Brown, J.
This appeal requires that we determine whether an arbitrator’s determination upholding an employee’s discharge for “just cause” according to the terms of the applicable collective bargaining agreement precludes the Ohio Bureau of Employment Services from concluding that the employee was not “discharged for just cause in connection with his work” for purposes of R.C. 4141.29(D)(2)(a).
Appellant maintains that the term “just cause” within the contemplation of its collective bargaining agreement is identical in meaning to the term “just cause” for purposes of eligibility for unemployment compensation. If we were to accept appellant’s position, when the parties to the collective bargaining agreement submit the issue of “just cause” for discharge to binding arbitration, the arbitrator would for all practical purposes determine not only the validity of the discharge but also eligibility *41for unemployment compensation. However, the legislature has not provided that the determination as to eligibility for unemployment compensation may be made on the basis of private arrangements for the settlement of grievances.
This court has stated that “[t]he law favors the amicable adjustment of difficulties, and arbitration has been favored by the courts in this state from early times. It is considered that arbitrators are constituted by the parties chancellors, judges and jurors, having jurisdiction of the law and of the facts. In general the award is final.” Corrigan v. Rockefeller (1902), 67 Ohio St. 854, 367. However, we noted there that the very purpose of arbitration “is to reach * * * a final disposition of the controversy between them [the disputants], and to avoid future litigation of the same matters.” (Emphasis added.) Id. In the case at bar, the issue which was conclusively resolved by the arbitrator differs significantly from the issue presented to the Ohio Bureau of Employment Services and the board of review; thus, the arbitrator’s determination, while final as to the validity of the discharge for purposes of the collective bargaining agreement, simply did not, and could not, take into consideration the employee’s eligibility for unemployment compensation.
The General Assembly created the Ohio Bureau of Employment Services to decide claims for benefits under R.C. Chapter 4141. Appeals arising from the bureau’s determinations are heard by the Unemployment Compensation Board of Review. R.C. 4141.06. The board of review has a statutory duty to hear the evidence, develop a record, and apply the law. On the other hand, an arbitrator’s authority is confined to the resolution of issues submitted regarding contractual rights. The arbitrator is bound to interpret and apply the collective bargaining agreement in accordance with instructions from the parties to the agreement. The arbitrator simply has no authority to invoke this state’s unemployment compensation laws in reaching a decision, regardless of the similarity of contractual language found within the substantive provisions of the statutes.
A private arbitrator’s determination upholding an employee’s discharge for “just cause” according to the terms of. the applicable collective bargaining agreement does not preclude the Ohio Bureau of Employment Services from concluding that the employee was not “discharged for just cause in connection with his work” within the meaning of R.C. 4141.29(D)(2)(a). Just as the United States Supreme Court has held that an employee’s rights under Title VII of the Civil Rights Act of 1964 were not foreclosed by submission of a discrimination claim to arbitration under the applicable collective bargaining agreement, Alexander v. Gardner-Denver Co. (1974), 415 U.S. 36, we conclude that by filing a claim for. unemployment compensation, Oszust was “asserting a statutory right independent of the arbitration process.” Id. at 54. See, also, Barrentine v. Arkansas-Best Freight System, Inc. (1981), 450 U.S. 728; McDonald v. Westbranch (1984),_U.S__, 80 L. Ed. 2d 302.
*42In Salzl v. Gibson Greeting Cards (1980), 61 Ohio St. 2d 35, 39 [15 O.O.3d 49], we stated that Ohio’s Unemployment Compensation Act “was intended to provide financial assistance to an individual who had worked, was able and willing to work, but was temporarily without employment through no fault or agreement of his own.” On the facts of this case, the referee concluded that because Oszust followed his doctor’s advice and returned to work only when so authorized by his doctor, Oszust’s discharge was not through his own fault or agreement, and thus was not based on acts which constitute “just cause in connection with work” within the meaning of R.C. 4141.29(D)(2)(a). The referee found that “at no time was * * * [Oszust] ever advised by * * * [appellant] that he should return to work effective August 18, 1982, or be subject to termination under the provisions of the contract with the United Mine Workers of America. In effect, * * * [Oszust] has been told by his former employer that since he was told sometime after September 1, 1982, that he was able to work effective August 18, 1982, his not returning to work on August 18, 1982, constitutes an absence without a proven illness.” That result may indeed be correct by the terms of the applicable collective bargaining agreement, but the arbitrator’s determination did not foreclose the possibility that Oszust may nonetheless be eligible for unemployment compensation benefits.1
Appellant, by its reliance on Ivy v. Dudley (1966), 6 Ohio St. 2d 261 [35 O.O.2d 423]; Dowler v. Bd. of Review (1967), 9 Ohio St. 2d 42 [38 O.O.2d 101]; Marcum v. Ohio Match Co. (1965), 4 Ohio App. 2d 95 [33 O.O.2d 148], and similar cases, entirely misses the point. In each of those cases, it was the statutorily designated tribunal that made the determination for or against the employee as to eligibility for unemployment compensation, not an 'arbitrator merely agreed-to by the parties to the applicable contract.
Accordingly, we hereby affirm the judgment of the court of appeals, and remand the cause to the trial court for further proceedings consistent with this opinion.

Judgment affirmed and cause remanded.

Celebrezze, C.J., Sweeney, Locher, Holmes, Douglas and Wright, JJ., concur.

 Of course, we express no opinion as to the merits of the referee’s findings; that issue is left for the court of common pleas on remand.